Citation Nr: 0023927	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected valvular heart 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from August 1945 to August 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision.  A 
personal hearing at the RO was held in October 1994.  The 
Board remanded the appeal to the RO for additional 
development in December 1996 and March 1999.  

In the December 1996 remand, it was indicated that the Board 
interpreted a July 1995 letter from a private physician as an 
inferred claim of service connection for hypertensive heart 
disease on the basis of aggravation of this disability by a 
service connected disability.  The Board directed the RO to 
consider the inferred claim under the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, on further review, 
the Board finds that the statement does not suggest that the 
veteran's service-connected valvular heart disease caused or 
otherwise aggravated his nonservice connected hypertensive 
heart disease.  Rather, the examiner merely suggested that it 
was possible that the veteran's heart muscle could be 
weakened if his valvular condition worsened.  In other words, 
the examiner indicated that this was a possibility in the 
future and not something that had already occurred.  As there 
is no current inferred claim, the RO's failure to comply with 
the Board's instructions was harmless error, and does not 
constitute a violation of the ruling in Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The Board finds that there is no advantage to the veteran 
in applying either the old or the revised rating criteria 
when evaluating the service-connected valvular heart disease.  

3.  The veteran does not have any significant residuals of 
valvular heart disease which would warrant the assignment of 
a rating in excess of the 10 percent rating currently 
assigned under either the old or the revised rating criteria.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
valvular heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.104, Part 
4, Diagnostic Code 7000 (as in effect prior to and from 
January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in December 1947, service connection was 
established for valvular heart disease, mild, probably 
rheumatic, based on a June 1947 private medical certificate 
which offered a diagnosis of pulmonary diastolic murmur, 
probably rheumatic heart disease, and a VA examination which 
offered a conclusion of valvular heart disease, probably 
rheumatic.  The VA report indicated that there was no 
evidence of any myocardial damage.  A 10 percent rating was 
assigned, effective from June 12, 1947, and has remained in 
effect ever since.  

In September 1952, the veteran was hospitalized for surgery 
for a genitourinary disability.  Cardiology was consulted 
because of the fact that the veteran was receiving a 10 
percent rating secondary to mitral valvulitis.  After 
examination, it was the impression of the cardiac consultants 
that the veteran had no organic heart disease.  Rather, he 
had a functional murmur.

In December 1952, the veteran was afforded a VA examination.  
The diagnosis was congenital heart disease (probably 
auricular septal defect).

In a medical statement dated in October 1989, Thomas Graf, 
M.D.,opined that the veteran had mitral insufficiency and 
cardiomegaly secondary to valvular disease.  He noted that 
the original diagnosis was made 43 years previously.  Dr. 
Graf did not specify the basis for his diagnosis or any tests 
used to confirm the diagnosis.

In December 1989, the veteran was examined by the VA.  The 
diagnoses included angina, possible valvular heart disease 
and uncontrolled hypertension.

In April 1990, the veteran was examined by the VA.  The 
examiner reported that he had reviewed the echocardiogram, 
and that there was no evidence of any valvular disease.  The 
Doppler finding of mild aortic insufficiency was extremely 
mild.  A significant finding on examination and on the chest 
x-ray was the presence of pectus excavatum, and the x-ray 
revealed displacement of the cardiac shadow to the left due 
to the pectus excavatum.  The diagnoses were systolic murmur 
of a functional type related to pectus excavatum; 
hypertensive heart disease and angina.

By rating action of May 1990, service connection was denied 
for hypertensive heart disease with angina.  The RO held that 
there was no evidence of service incurrence or aggravation of 
this disability.  It was determined that the totality of the 
evidence since the 1940's did not support a diagnosis of 
valvular heart disease but, rather, that the veteran had a 
murmur of functional type related to pectus excavatum.  
Accordingly, it was concluded that a rating in excess of 10 
percent for service connected valvular heart disease was not 
warranted.

A VA abbreviated medical record shows that the veteran was 
admitted to a VA hospital in April 1993 for chest pains for 
the previous three days.  The veteran reported that he 
treated himself at home with medications, but that his 
symptoms had increased that morning and he came to the 
emergency room for further evaluation.  EKG studies at 
admission showed increased ST waves.  The diagnosis included 
anterior lateral myocardial infarction, hypertension, and 
unstable angina.  

The medical records show that the veteran was then 
transferred to a private hospital for additional testing, 
including cardiac catheterization, in April 1993.  The 
private medical records show no history of a cardiovascular 
accident, GI bleeding, or hematuria.  On admission, the 
veteran's blood pressure was 110/70.  There was no jugular 
vein distention, and carotids were normal.  There were no 
rubs, murmurs, gallops, clicks, or opening snaps.  An 
admission EKG showed sinus rhythm with a first degree AV 
block and QRS complexes in V-1 through V-5, with ST segment 
elevation in V6, 1, and AVL.  Cardiac catheterization 
revealed 95 percent stenosis of the proximal LAD after the 
first diagonal and first septal perforators.  The first 
diagonal itself had an 80-90 percent stenosis.  The left 
coronary system was without significant disease.  The right 
coronary artery had a mid 70 percent lesion with 95 percent 
stenosis in the mid PD.  A clot was seen in the region of the 
LAD stenosis, and it was decided that since the vessel was 
patent, the chance of doing harm was greater if angioplasty 
was undertaken.  An echocardiogram showed akinesis of the 
anterior septum, apex anterior and anterolateral walls with 
an estimated LV of 40 percent.  Mild aortic insufficiency was 
noted.  A low level treadmill stress test was abnormal.  The 
discharge diagnoses included acute anterior wall myocardial 
infarction, coronary artery disease and hypertension.  

In September 1993, the veteran was hospitalized by the VA.  
The diagnoses included inferior wall myocardial infarction, 
status post TPA therapy.

The veteran testified at a personal hearing at the RO in 
October 1994 that he had chronic left-sided chest pain ever 
since he was discharged from service.  He also testified that 
he had two heart attacks in 1993, and subsequently underwent 
four-vessel bypass surgery.  

A letter to the veteran from a private cardiologist, D. S. 
Lawrence, M.D., dated and received at the RO in July 1995, 
indicated that the veteran's coronary artery disease was 
independent from his history of heart murmur.  Dr. Lawrence 
noted that the veteran's coronary artery disease included a 
heart attack in June 1993 and another in September 1993, 
followed by cardiac catheterization in October 1993 which 
showed heart function was approximately one-half of normal 
due to the heart attacks.  An echocardiogram showed mild 
aortic insufficiency as well, which accounted for the murmur 
heard on recent examination.  Dr. Lawrence noted that while 
the murmur represented a heart valve leakage, the leakage had 
nothing to do with the veteran's heart attacks.  

When examined by VA in September 1995, the veteran reported 
occasional exertional chest pain, mainly exercise chest pain.  
There was no radiation or associated symptoms, and no nausea, 
vomiting, or shortness of breath.  There was no diaphoresis 
or palpitations.  The veteran denied any history of 
orthopnea, PND, or history of congestive heart failure.  The 
veteran was not taking any medications and was not willing to 
comply with any medications.  On examination, the veteran's 
blood pressure was 125/85.  His heart rate and rhythm was 
regular, and PMI was not displaced.  S1 was normal.  
Increased A2 with systolic murmur of 2/6 was present at the 
apex with radiation to the neck.  The veteran had a well-
healed surgical scar from coronary artery bypass grafting 
(CABG) with venous graft from the right leg.  The diagnoses 
included ischemic heart disease, status post CABG, and aortic 
stenosis with no sign or symptoms of myocardial 
decompensation.  

A copy of a January 1990 VA echocardiogram associated with 
the claims file in March 1997 showed no evidence of primary 
valvular heart disease.  The study was interpreted as showing 
hypertensive heart disease with markedly dilated aortic root 
and mild aortic insufficiency by Doppler.  

The veteran was admitted to a private hospital in January 
1996 after he was found lying on the floor of his apartment 
confused and nonverbal.  Subsequent clinical and diagnostic 
studies revealed that the veteran sustained a left 
cerebrovascular accident with right hemiparesis and aphasia.  
The veteran had a grade III parasystolic murmur best heard at 
the apex with no S3.  An EKG revealed sinus rhythm with left 
anterior hemiblock with evidence of an old anteroseptal wall 
myocardial infarction.  Left ventricular hypertrophy was also 
present.  An echocardiogram revealed an ejection fraction of 
about 25 percent.  The left ventricle was at the upper limits 
of normal in size with global and segmental wall motion 
abnormalities, consistent with a previous infarct, and 
ischemic cardiomyopathy suggestive of ventricular thrombus at 
the apex without pedunculation.  There was sclerosis of the 
left side of the valvular structures with moderate aortic 
insufficiency.  

The claims file was referred to a VA cardiac specialist for 
an opinion concerning the nature and relationship of the 
veteran's current cardiovascular problems and his service-
connected valvular heart disease.  The cardiologist, in March 
1998, noted that the veteran was granted service connection 
for valvular heart disease in June 1947 based on a diagnosis 
of "pulmonic diastolic murmur" with the conclusion that 
this was "probable."  The reviewer noted that a pulmonic 
diastolic murmur was atypical, in that usually there was 
associated mitral and aortic valve problems with rheumatic 
heart disease before the pulmonic valve was involved.  The 
cardiologist noted that pulmonic insufficiency is a problem 
that involves the right side of the heart which supplies 
blood to the lungs.  As a result, any problems that would 
relate to pulmonic insufficiency would cause problems to the 
right side of the heart.  The current situation shows the 
veteran's heart problems were related to the left side of the 
heart due to well-documented coronary artery and hypertensive 
heart disease.  The physician also noted that a January 1990 
echocardiogram showed no evidence of primary valvular 
disease.  There was a dilated aortic root with mild aortic 
insufficiency and a normal appearing aortic valve, with 
concentric left ventricular hypertrophy and a normal right 
ventricle.  The physician indicated that it is common to have 
mild degrees of aortic insufficiency due to dilation of the 
aortic root and to have dilation of the aortic root in 
patients with poorly controlled or uncontrolled hypertension.  
It is also common to have mild degrees of aortic 
insufficiency with hypertension and, if the blood pressure is 
controlled, these often resolve.  However, in the veteran's 
case, the aortic valve showed three leaflets which is the 
normal number seen in normal individuals.  Moreover, there 
was no evidence of any major morphologic abnormality at that 
point.  

The physician went on to note that an echocardiogram in 
January 1996, following the veteran's cerebrovascular 
accident, showed a borderline dilated left ventricle with 
reduced ejection fraction of 25 percent (55 percent or 
greater was normal) with an apical clot.  There was also 
aortic sclerosis with moderate aortic insufficiency, and the 
veteran's blood pressure was 170/90.  These findings showed 
that the left ventricle was not particularly dilated, which 
is not what one would anticipate if the cardiac dysfunction 
was related to the aortic insufficiency because aortic 
insufficiency causes dilation of the ventricle before it 
caused loss of ventricular function.  In addition, there was 
an apical clot related to a prior heart attack confirming the 
presence of underlying coronary artery disease, and well-
documented uncontrolled hypertension.  The physician opined 
that the purported rheumatic heart disease that was diagnosed 
solely by clinical findings, did not show any evidence of a 
disease process that could have affected the left side of the 
veteran's heart.  The confirmation of the absence of 
significant valvular disease with an alternative explanation 
that is well established for mild aortic insufficiency 
further confirms that there was no intrinsic significant 
valvular disease that was contributing to the veteran's 
current situation.  The documentation of progression to the 
development of aortic sclerosis, which is a well-known normal 
aging phenomenon in the veteran's population, can also, not 
be attributed to rheumatic heart disease, given the fact that 
it is age appropriate for the veteran; that he has underlying 
atherosclerotic heart disease related to his coronary artery 
disease, and that he had a normal valve morphologically in 
1990.  Also, the absence of significant mitral valvular 
disease very strongly mitigated against rheumatic heart 
disease playing a role in the aortic valve disease that the 
veteran had, as the association with rheumatic fever 
virtually always involved the mitral valve.  The cardiologist 
concluded that the diagnosis of rheumatic heart disease, as 
manifested by pulmonic insufficiency during active military 
service, was not related to the veteran's current heart 
disease of hypertensive and coronary artery disease.  

When examined by VA in November 1999, the examiner noted the 
veteran's cardiovascular medical history including 
hypertension, three-vessel coronary artery disease with 
significant stenosis of all three major coronary arteries, 
myocardial infarction, and cerebrovascular accident.  The 
examiner also noted that an echocardiogram in 1990 showed 
normal left ventricular function with no evidence of valvular 
heart disease.  The examiner indicated that there was no 
evidence of rheumatic heart disease on any of the veteran's 
previous echocardiograms or cardiac catheterizations.  The 
veteran was currently living in an extended care facility and 
was unable to walk, living a bed to chair existence in a 
wheelchair.  Currently, the veteran denied chest pain, 
shortness of breath, or dyspnea on exertion.  He also denied 
PND, orthopnea, chest discomfort, or ankle edema.  

On examination, the veteran's blood pressure was 136/80.  
Pulse was regular with a rare extra systole.  PMI and S1 were 
normal, with a physiologically split second heart sound.  
There was a grade 2/6 systolic ejection murmur heard at the 
left upper sternal border, and a grade 1/6 diastolic murmur 
of aortic insufficiency was detected.  No S3 gallop was 
heard.  The examiner opined that the veteran's main problem 
related to his cerebrovascular accident.  The veteran had a 
dense right hemiparesis and was unable to exercise.  As a 
result, cardiac functional testing was irrelevant, since he 
was not limited by cardiovascular disease at the present 
time.  There was no evidence of shortness of breath, dyspnea 
on exertion, palpations, or chest discomfort.  Thus, the 
examiner concluded that the veteran was having no cardiac 
symptoms at the present time.  The examiner also opined that 
the veteran did not have any significant valvular heart 
disease.  The veteran had mild aortic regurgitation in 1993, 
and currently had only a mild diastolic murmur.  The veteran 
did not have left ventricular enlargement at the present 
time, which would be a marker of severe aortic regurgitation.  
The veteran did have an ischemic cardiomyopathy, but no 
cardiac symptoms.  The examiner commented that with an 
ejection fraction of 40 percent and no hemodynamically 
significant valvular heart disease, he was unlikely to 
develop any cardiovascular symptoms, even if he did not have 
neurologic problems.  

Increased Rating - In General

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, the 
veteran has asserted that his service-connected valvular 
heart disease is more severe than currently evaluated.  
Therefore, he has established well-grounded claim.  

The Board is satisfied that all relevant facts have been 
properly developed.  The veteran has undergone several VA 
examinations, VA and private medical records have been 
obtained, and the veteran provided testimony at a personal 
hearing at the RO in October 1994.  The record is complete 
and the Board finds that there is no further duty to assist 
the veteran in the development of this claim as mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
addition, separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole-
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Under 38 C.F.R. § 4.20, "[w]hen an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings."  

Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders changed.  See 65 Fed. 
Reg. 207, 224 (December 11, 1997).  When a law or regulations 
change during the pendency of a veteran's appeal, the version 
most favorable to the veteran applies, absent congressional 
(or Secretarial, as appropriate) intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the "old" rating criteria, a 10 percent rating is 
warranted when, following active rheumatic heart disease, 
there is an identifiable valvular lesion, slight, if any 
dyspnea, and the heart is not enlarged.  A 30 percent 
evaluation is warranted from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating may be assigned when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).  

Under the revised criteria for Diagnostic Code 7000, 
pertaining to valvular heart disease (including rheumatic 
heart disease), during active infection with valvular heart 
damage and for three months following cessation of therapy 
for the active infection, a 100 percent rating will be 
assigned.  Thereafter, with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization), the following ratings may be assigned:  A 
10 percent rating is warranted where a workload of greater 
than seven METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is 
warranted where a workload of greater than five METs but not 
greater than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
A 60 percent rating is warranted where there has been more 
than one episode of congestive heart failure in the past 
year; where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted for chronic congestive heart 
failure; where a workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1999).  

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2 (1999).  

Finally, VAOPGCPREC 6-2000 (May 19, 2000) addressed the 
issues as to whether certain provisions of the Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1, Part VI, pertaining to claims involving rheumatic 
heart disease constitute regulations which are binding on the 
Department of Veterans Affairs.  Pertinent information 
contained therein is to the effect that Section 11.18(f)(2) 
is substantive in nature and constitutes a binding 
"regulation" for purposes of 38 U.S.C.A. § 7104(c) (West 
1991 and Supp. 1999).  The pertinent provision of the Manual 
reads as follows:  

If verified rheumatic heart disease has 
been demonstrated, the effect of 
subsequent onset of hypertensive or 
arteriosclerotic heart disease which may 
also produce heart muscle changes and 
congestive failure cannot be 
satisfactorily dissociated from the 
rheumatic changes.  Evaluate the combined 
cardiac disability as one entity under 
the service-connected rheumatic heart 
disease code.

Analysis

Consideration has been given to the Manual provisions 
discussed above.  This provision is for application where 
there is "verified" rheumatic heart disease.  Although the 
veteran was service connected for valvular heart disease by 
rating action of December 1947, it was noted at that time 
that it was "probably rheumatic."  However, the presence of 
rheumatic heart disease has not been confirmed since that 
time.  VA medical records reveal that echocardiograms, 
cardiac catheterizations and other studies have failed to 
document the presence of rheumatic heart disease.  (See VA 
examination in November 1999).  Accordingly, in the absence 
of verified rheumatic heart disease, this provision is not 
for application.

With regard to the rating to be assigned under the new 
criteria, it is noted that the pertinent criteria contained 
in Diagnostic Code 7000 specify that the specified ratings 
are to be assigned only in the presence of valvular heart 
disease (documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization).  In this case, the totality of the evidence 
fails to document the presence of valvular disease 
attributable to the service connected disability.  The VA 
cardiologist, in March 1998, reported that there was no 
evidence of valvular heart disease on an echocardiogram in 
1990.  He pointed out that the pulmonary diastolic murmur 
which was service connected would cause problems to the right 
side of the heart whereas all the veteran's cardiac problems 
were on the left side of the heart.  Importantly, a VA 
examiner in April 1990 was of the opinion that the systolic 
murmur was of a functional type related to pectus excavatum.  
A similar opinion was rendered during hospitalization in 
September 1952.  At that time, cardiac consultants opined 
that the veteran had a functional murmur.  

While there is a medical statement from Dr. Graf that the 
veteran had mitral insufficiency and cardiomegaly secondary 
to valvular disease, he cites no tests used to confirm his 
opinion.  On the other hand, the opinion by the VA 
cardiologist explains in depth why the medical findings 
negate against a finding that the current heart 
manifestations are attributable to the valvular disease for 
which the veteran is service connected.  In addition, Dr. 
Lawrence attributed the veteran's limited heart function to 
his heart attacks.  While he stated that there was mild 
aortic insufficiency which accounted for the veteran's 
murmur, attention is again directed to the VA examiner who 
opined in March 1998 that the veteran's heart problems were 
due to coronary artery and hypertensive heat disease, and 
that a prior echocardiogram in 1990 showed no evidence of 
primary valvular disease.  Rather the examiner concluded that 
any aortic insufficiency was common in patients with poorly 
controlled or uncontrolled hypertension.  Significantly, the 
examiner pointed out that there were three leaflets in the 
aortic valve which was the normal number, and that there was 
no evidence of any major morphologic abnormality at this 
point.  The Board finds that the opinion from the VA 
specialist to be more persuasive as he had the opportunity to 
review the veteran's complete medical history, and provided a 
detailed account (citing to various tests) to support his 
opinion.  On the other hand, the private doctor merely 
provided a conclusionary opinion, and there is no evidence 
that he had the veteran's complete medical history.  

Under the old criteria, a rating of 30 percent was warranted 
only from the termination of an established service episode 
of rheumatic fever or its subsequent recurrence.  In this 
case, there is simply no medical evidence of an episode of 
rheumatic fever in service or thereafter.  As such, a rating 
of 30 percent under the old criteria is not warranted.

While the veteran believes that his service-connected 
valvular heart disease has worsened, the medical evidence of 
record does not show any valvular disease attributable to his 
service connected disability.  Accordingly, the Board finds 
no basis for the assignment of a rating higher than the 10 
percent evaluation currently assigned when considering the 
old or current regulations pertaining to rating heart 
disease.  


ORDER

An increased rating for service-connected valvular heart 
disease is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

